Citation Nr: 0726281	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and H.C.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefit 
sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to further disposition of the 
claim.  In this regard, it appears that VA records pertaining 
to the veteran's claim are outstanding.  In February 2007 
testimony before the Board, the veteran reported that he had 
received recent treatment for worsened symptoms associated 
with his service-connected low back disability at the VA 
facilities in Little Rock, Arkansas.  The most recent 
treatment records on file are dated in June 2006.  Because VA 
is on notice that there are additional records that may be 
applicable to the veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, in February 2007 testimony before the Board, 
the veteran alleged that his service-connected low back 
disability was more severe than the current 40 percent rating 
reflects.  Specifically, the veteran contends that his 
disability is now manifested by constant pain that radiates 
into his bilateral lower extremities.  Additionally, he 
reported that he is no longer able to work as a result of his 
back.

VA treatment records from October 2005 to June 2006 reflect 
that the veteran has complained of worsening symptoms.  In 
May 2006, the veteran was found to have positive straight leg 
raising.  In June 2006, however, he was found to have normal 
sensation in his lower extremities.  Thus, while the veteran 
has complained of worsened symptoms of radicular pain, it is 
unclear whether he has any true neurological deficits.

The veteran was last afforded a VA examination in November 
2004.  The VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, the VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  At the time of the last VA examination, the veteran 
reported only intermittent radicular symptoms and was found 
to have negative straight leg raising.  Although the 
veteran's last VA examination is not unduly remote, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, and 
because the reasons for any worsened symptomatology are 
unclear, a new examination is in order.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file records 
from the VA Medical Center in Little 
Rock, Arkansas from June 2006 to the 
present.  .

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  The examiner should specifically 
address whether the veteran's low back 
disability is manifested by neurological 
impairment.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
veteran's service-connected back 
disability produces in his capacity for 
performing substantially gainful 
employment and whether such employment is 
possible given the severity of the 
service-connected back disability.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



